Citation Nr: 1223925	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for moya-moya disease; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1992 to September 1993, and had 19 years, 6 months, and 13 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the RO that, in pertinent part, declined to reopen claims for service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury, on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In a supplemental statement of the case, the RO announced that it had found new and material evidence to reopen certain claims, but then denied the claims on the merits.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claims for service connection for headaches, for a neck disability, for a low back disability, and for residuals of a head injury are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In September 1995, the RO denied the Veteran's claims for service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury.  Although a notice of disagreement was filed and a statement of the case was issued, the Veteran did not submit a timely substantive appeal. 

2.  Evidence associated with the claims file since the September 1995 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury; and raises a reasonable possibility of substantiating each of the claims.  

3.  Resolving all doubt in the Veteran's favor, moya-moya disease had its onset in service. 


CONCLUSIONS OF LAW

1.  The evidence received since the RO's September 1995 denial is new and material; and the claims for service connection for moya-moya disease, for headaches, for a neck disability, for a low back disability, and for residuals of a head injury are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Moya-moya disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In view of the Board's favorable decision in this appeal for reopening each of the claims for service connection, further discussion regarding the VCAA is unnecessary at this time.  

II.  Petitions to Reopen Claims for Service Connection

The RO originally denied service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury in September 1995 on the basis that each of the conditions neither occurred in, nor was caused by active service.

The evidence of record at the time of the last denial of the claims in September 1995 included some of the Veteran's service treatment records, dated from September 1984; private records showing complaints of numbness, headaches, and neck pain, and treatment for and diagnosis of moya-moya disease in April and May 1995; and a July 1995 VA examination.

The report of the July 1995 VA examination documents history of some pain and stiffness of the neck, following a motor vehicle accident in 1992; history of low back pain, recurrent; history of severe headaches, following a motor vehicle accident in 1992, which had largely cleared by the time of active service discharge; and diagnosis of moya-moya disease.
 
Service treatment records, dated in January 1993, show complaints of neck pain following a motor vehicle accident.  On a "Report of Medical History" completed by the Veteran at the time of separation from active service in July 1993, the Veteran reported frequent or severe headaches, arthritis, and recurrent back pain.  The examiner noted swollen joints, status-post motor vehicle accident, off and on soreness; and back pain, off and on for 15 years.

There was no evidence of moya-moya disease during active service or until approximately 18 months after service.  While service treatment records show that the Veteran was treated for neck pain, and the VA examination noted a history of back pain, there was no evidence of a head injury or of a low back injury in active service; and no permanent residuals or chronic disabilities were shown at separation from active service in July 1993 or on subsequent VA examination.  The Veteran's headaches in active service were noted to have cleared up, and his current headaches appeared as a manifestation of moya-moya disease. 

Service treatment records do show that the Veteran injured his neck in a motor vehicle accident in January 1993, when the van he was driving was hit from the side and flipped over; and that he was treated subsequently for neck pain.  The assessment at that time was rule-out dislocated neck.

Based on this evidence, the RO concluded in September 1995 that there was no evidence of in-service moya-moya disease; and no evidence of current disabilities of the neck or low back; no evidence of residuals of a head injury; and no evidence of chronic headaches in active service and continuing to the present date.

The present claims were initiated by the Veteran in March 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 1995 includes Social Security records, reflecting that the Veteran became disabled in March 1995; additional private treatment records; a September 2006 opinion by David Newell, M.D., opining that the Veteran likely had moya-moya disease in active service; a statement by a former naval officer, indicating that the Veteran had neck pain following the motor vehicle accident; a statement from the Veteran's wife, noting continuing neck pain and headaches since the motor vehicle accident; an October 2009 hearing transcript; a May 2011 VA examination report; a March 2012 videoconference hearing transcript; internet articles submitted by the Veteran in March 2012; and statements from the Veteran's friends, noting that the Veteran continued to experience neck pain and headaches.

In this case, the Veteran testified that he continued to have low back pain, neck pain, and headaches following active service.

Much of this evidence, except for a few duplicate documents, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and shows a continuity of symptomatology of low back pain, neck pain, and headaches since active service.  While the Veteran's statements are not competent to establish a link between his current symptoms and in-service neck pain as documented in active service in January 1993, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and a continuity of symptomatology of low back pain, neck pain, and headaches post-service; and raises a reasonable possibility of substantiating each of the claims for service connection.

Likewise, Dr. Newell's opinion provides a plausible link between the Veteran's current moya-moya disease and his active service.

Hence, the Veteran's application to reopen the claims for service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury must be granted.  38 U.S.C.A. § 5108.

III.  Service Connection for Moya-Moya Disease 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  As the Board is granting the benefit sought (service connection for moya-moya disease), the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

As a preliminary matter, the Board notes that some of the Veteran's service treatment records dated prior to September 1984 are not available.  It is incumbent upon the VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of some of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In March 2007, the Veteran contended that the severe migraine headaches that he complained of in active service were actually strokes; and that together with complaints of numbness in his extremities, were symptomatic of moya-moya disease. 

In March 2010, the Veteran contended that he was first diagnosed in 1995 with moya-moya disease, which is a rare disease causing a significant stroke and many smaller strokes.  He was also deemed disabled by the Social Security Administration in 1995.

In March 2012, the Veteran testified that his treating physician had reviewed X-rays of the Veteran's brain, and noted all the white spots that were considered to be strokes.  The physician then indicated that the white spots did not just appear overnight or within the last year or so, and had developed much earlier.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge, to include reporting what he was told by a physician.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

On a "Report of Medical History" completed by the Veteran at the time of his separation from active service in July 1993, the Veteran reported frequent or severe headaches.

The available service treatment records do not show any complaints of numbness of the extremities.  Moya-moya disease was not recorded.

There is no evidence of strokes manifested to a compensable degree within the first post-service year, to warrant service connection for brain thrombosis on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The post-service records show that the Veteran complained of right-sided numbness and underwent a cerebral angiogram in April 1995, which revealed the moya-moya appearance of collaterals.  Records, dated in November 2005, show that the Veteran had increasing complaints and more severe symptoms during the last six months; and that he was hospitalized and underwent a surgical bypass procedure, secondary to moya-moya disease.

In September 2006, the Veteran's treating physician, David Newell, M.D., indicated that he had treated the Veteran for moya-moya disease.  Dr. Newell indicated that the Veteran had complaints of transient numbness in his right fingers, which indicated a high probability of symptomology from his moya-moya disease during a period from 1972 to 1993.  Dr. Newell opined that, given the Veteran's long history of symptoms and subsequent discovery of moya-moya disease, it is likely that he had this during the period of time where he was in active service until 1993.
  
The report of a May 2011 VA examination reflects that the Veteran's moya-moya disease was fully latent.  The diagnosis was bilateral temporal cerebral artery bypass related to moya-moya disease.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he had transient numbness in his right fingers during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported severe headaches both during and after active service, which eventually required a bilateral temporal cerebral artery bypass related to moya-moya disease.  This is further corroborated by a May 2011 VA examination report and by Dr. Newell's September 2006 opinion.

The Board finds the Veteran's lay statements concerning transient numbness in his right fingers and headaches are not only competent, but also are credible, to show that he has continued to suffer from transient numbness and headaches post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, as well as Dr. Newell's favorable opinion; and resolving all reasonable doubt in his favor, the Board finds that the Veteran's moya-moya disease had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  


ORDER

New and material evidence has been submitted to reopen claims for service connection for moya-moya disease; for headaches; for a neck disability; for a low back disability; and for residuals of a head injury.

Service connection for moya-moya disease is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for headaches, for a neck disability, for a low back disability, and for residuals of a head injury is warranted on the basis that he was involved in a motor vehicle accident in active service in January 1993; and that he continues to have headaches, neck pain, low back pain, and residuals of a head injury-to include memory loss.  He is competent to describe his symptoms.

Service treatment records include complaints of frequent or severe headaches, arthritis, neck pain, and recurrent low back pain.  Post-service records include findings of history of some pain and stiffness of the neck, recurrent low back pain, and severe headaches after the motor vehicle accident.  Neurological examination in May 2011 revealed that the Veteran could not remember details of events that happened short term or long term.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current neck disability, a low back disability, headaches, and residuals of a head injury that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of neck pain, low back pain, headaches, and residuals of a head injury; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include a motor vehicle accident in January 1993 noted in service treatment records, and the Veteran's claim of continuing neck pain, low back pain, headaches, and residuals of a head injury since then.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected moya-moya disease caused or increased any headaches or residuals of a head injury found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of headaches or residuals of a head injury is attributable to the service-connected moya-moya disease.

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


